Citation Nr: 0905393	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-20 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to a compensable rating for chronic sinusitis 
with a mucus retention cyst of the left maxillary sinus prior 
to September 5, 2006.

2. Entitlement to a rating in excess of 10 percent for 
chronic sinusitis with a mucus retention cyst of the left 
maxillary sinus as of September 5, 2006.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1998 to 
December 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which continued a noncompensable rating 
for chronic sinusitis with a mucus retention cyst of the left 
maxillary sinus.  The Veteran filed his claim for an 
increased rating in May 2006.  Subsequently, by way of an 
April 2007 rating decision, the RO increased the rating to 10 
percent, effective as of September 5, 2006.  The Veteran 
continues to appeal for the assignment of a higher 
evaluation.

In an April 2007 statement, the Veteran requested that his 
appeal be dropped and his file reopened for another decision 
if his claim could result in a faster decision and still be 
back dated to May 2006.  He was notified in an August 2008 
supplemental statement of the case (SSOC) that the RO had not 
withdrawn his appeal because it would not be to his advantage 
to do so.  As the Veteran's appeal has not been withdrawn, 
the Board may proceed with appellate review.


FINDINGS OF FACT

1. Prior to September 5, 2006, the Veteran is shown to have 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, sinus pressure, and 
drainage, sputum or exudate.  

2. Prior to September 5, 2006, the Veteran is not shown to 
have three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, nor is he 
shown to have more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, sinus pressure, 
and drainage, sputum or exudate.  

3. As of September 5, 2006, the Veteran is shown to have more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, sinus pain or pressure, and 
drainage, sputum or crusting.  

4. As of September 5, 2006, the Veteran is not shown to have 
sinusitis following radical surgery with chronic 
osteomyelitis, nor is he shown to have near constant 
sinusitis characterized by headaches, sinus pain or pressure, 
and drainage, sputum or crusting after repeated surgeries.  


CONCLUSIONS OF LAW

1. The criteria for a rating of 10 percent, but no higher, 
for chronic sinusitis prior to September 5, 2006 are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.97, 
Diagnostic Code 6514 (2008).

2. The criteria for a rating of 30 percent, but no higher, 
for chronic sinusitis as of September 5, 2006 are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.97, 
Diagnostic Code 6514 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the Veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in June 2006, July 2007 and 
May 2008 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21; 
Vazquez-Flores, 22 Vet. App. 37.  These letters advised the 
Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claim, and advised 
that it was his responsibility to support the claim with 
appropriate evidence.  The July 2007 and May 2008 letters 
specifically advised the Veteran of all the information 
required under Vazquez-Flores.  In addition, the June 2006 
and July 2007 letters provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006). 

Subsequent to the issuance of the July 2007 and May 2008 
letters, the Veteran's claim was readjudicated in an August 
2008 supplemental statement of the case (SSOC).  Thus, there 
was no deficiency in notice and a harmless error analysis is 
not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO scheduled the Veteran for a VA compensation 
examination in June 2006 to assess the severity of his 
service-connected disability.  The Veteran, however, did not 
appear for the examination.  Subsequently, in correspondence 
dated in April 2007, the Veteran requested that he be 
rescheduled for a compensation examination if necessary.  
Although the Veteran was not rescheduled for an examination, 
the Board find that an examination is not necessary as the VA 
treatment records on file reflect the current state of the 
Veteran's disability.  The claims file contains sufficient 
evidence to make a decision on the claim.  In addition, the 
Veteran was previously given an opportunity to undergo an 
examination, and he has not provided an explanation as to why 
he failed appear for his scheduled examination.  As such, the 
Board concludes that VA has fulfilled its duty to assist the 
Veteran, and the claim may be adjudicated based on the 
evidence of record.  See 38 C.F.R. § 3.655.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Increased Rating

The Veteran seeks an increased rating for his service-
connected chronic sinusitis, evaluated as noncompensable as 
of January 1, 2003 and 10 percent disabling as of September 
5, 2006.  For the reasons that follow, the Board concludes 
that a compensable rating of 10 percent, but no more, is 
warranted prior to September 5, 2006, and an increased rating 
of 30 percent, but no higher, is warranted as of September 5, 
2006.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran is presently service-connected for chronic 
sinusitis with a mucus retention cyst of the left maxillary 
sinus and rated under Diagnostic Code 6514.  See 38 C.F.R. § 
4.97.  A noncompensable rating is in effect prior to 
September 5, 2006 and a 10 percent rating assigned as of 
September 5, 2006.  

Under the General Rating Formula for Sinusitis (Diagnostic 
Codes 6510 through 6514), a noncompensable evaluation is 
warranted for sinusitis detected by X-ray only.  38 C.F.R. § 
4.97.  A 10 percent evaluation is assigned where there are 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  A 30 percent evaluation 
is for application where there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A 50 percent evaluation is 
warranted for sinusitis following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  
Id., at Note.






a. Prior to September 5, 2006 

In order to establish entitlement to a compensable rating 
prior to September 5, 2006, the medical evidence would need 
to demonstrate one or two incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6514.  

VA treatment records show that the Veteran presented in 
August 2004 with complaints of sinus congestion, sinus 
pressure and post nasal drainage, associated with cough and 
production of whitish sputum, for the past week and a half.  
The Veteran reported also having headaches, but no fever or 
chills.  On examination, the Veteran was found to have 
congestion of the post-pharyngeal wall, however no exudate 
was seen.  The Veteran also had some discomfort over the 
sinus.  Thereafter, the physician assessed the Veteran as 
having acute sinusitis and started him on antibiotics along 
with cough medicine and plenty of fluids.  

A couple of weeks later, the Veteran was seen again with 
complaints of sinus pressure and drainage, cough, nasal 
congestion, and +/- low grade fever but no shortness of 
breath.  It was noted that the Veteran recently completed the 
antibiotic course but continued to have symptoms.  On 
examination, the Veteran was found to have congestion of the 
nose and throat, with exudate seen in the nose only, and 
discomfort over the maxillary sinus.  The physician assessed 
the Veteran as having acute sinusitis and prescribed 
antibiotics along with steam inhalation and saline nasal 
spray.  

In October 2004, the Veteran presented with complaints of 
sinus pressure and drainage and headaches, but no fever, 
chills, or breathing problems.  On examination, the Veteran 
was found to have sinus discomfort on palpation.  The Veteran 
was given the assessment of acute sinusitis and prescribed 
antibiotics along with steam inhalation and over the counter 
cough medicine.



In November 2004, the Veteran was treated for an acute 
episode of nasal discomfort and drainage causing coughs, some 
sputum and headaches.  On examination, the Veteran was noted 
as having congestion of the nose and throat, with exudate 
seen in the nose only, discomfort over the maxillary sinus, 
and nontender submandibular adenopathy on the right side.  
The physician assessed the Veteran as having recurrent 
sinusitis and advised him to use the saline nasal spray and 
nasal steroid.  An X-ray of the sinus series revealed a 
slight deviation of the nasal septum but otherwise normal 
results.

In December 2004, the Veteran was seen with complaints of a 
sore throat, sinus pressure, drainage, cough with production 
of mucous, and low grade fever and chills for the past three 
days.  The Veteran reported no problems with breathing or 
chest pain.  On examination, the Veteran was noted as having 
congestion in the throat with no exudate seen and some 
discomfort over the maxillary sinus.  The physician gave the 
assessment of upper respiratory infection/sinusitis and 
prescribed antibiotics along with over the counter lozenges 
and cough syrup, and plenty of fluids.  

In November 2005, the Veteran was seen for a check up, during 
which he denied chest pain, shortness of breath, nausea, 
vomiting, headaches and vision problems, and indicated that 
he otherwise felt fine.  It was noted that the Veteran had a 
chronic sinus problem and that he developed sinus pressure 
off and on, as well as post nasal drainage and cough, but 
that these symptoms went away with home remedies.  The 
Veteran was also noted as not using any nose sprays or 
medication for allergies.  On examination, the sinuses were 
found to be nontender.  The physician assessed the Veteran as 
having rhinitis/sinusitis and prescribed Claritin and nose 
spray, along with steam inhalation and saline nasal spray to 
clean.  

After a thorough review of the claims folder and 
consideration of the aforementioned medical evidence, the 
Board finds that there is sufficient evidence to establish 
that the Veteran is deserving of a compensable rating for his 
chronic 


sinusitis prior to September 5, 2006.  As noted above, the 
criteria for a 10 percent disability rating can be met by 
showing that the Veteran has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Diagnostic Code 6514.  VA treatment notes show that in August 
2004 the Veteran had sinus pressure, post nasal drainage, 
associated with production of whitish sputum, headaches, and 
exudate in the nose.  In October 2004, the Veteran reported 
having sinus pressure, drainage and headaches.  The following 
month, he was treated for nasal discomfort, drainage causing 
some sputum, and headaches.  He was shown to have exudate in 
the nose.  In December 2004, the Veteran reported having a 
sore throat, sinus pressure, drainage, and cough with 
production of mucous.  This medical evidence demonstrates 
that the Veteran had at least three non-incapacitating 
episodes per year of sinusitis as demonstrated by headaches, 
sinus pressure, and drainage, sputum or exudate.  Considering 
the totality of the evidence, the Board finds that, prior to 
September 5, 2006, the Veteran's chronic sinusitis more 
nearly approximated the criteria for a higher rating of 10 
percent.  

The Board has considered a disability rating in excess of 10 
percent for the period prior to September 5, 2006.  However, 
the Veteran's symptomatology as described in the evidence 
above does not meet the criteria for a 30 percent rating, 
which specifies three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  See 
38 C.F.R. § 4.97, Diagnostic Code 6514.  The evidence does 
not demonstrate that the Veteran had more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, sinus pressure, and drainage, sputum or 
exudate.  Nor does it show three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment.  Although the evidence demonstrates antibiotic 
treatment, there is no indication that any of the Veteran's 
episodes of sinusitis have required bed rest, so as to 
constitute an incapacitating episode.  See id., at Note.  At 
no time prior to September 5, 2006 has the Veteran met the 
criteria for a 30 percent disability rating under Diagnostic 
Code 6514.  Therefore, a rating in excess of 10 percent is 
not warranted.  

As such, the Board concludes that a compensable rating of 10 
percent, but no higher, is warranted for the Veteran's 
chronic sinusitis prior to September 5, 2006.  The benefit-
of-the-doubt rule has been applied in arriving at this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. As of September 5, 2006 

In order to establish entitlement to a 30 percent rating as 
of September 5, 2006, the medical evidence would need to show 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic 
Code 6514.  

VA treatment records show that the Veteran presented in 
September 2006 with complaints of sinus problems for 
approximately one week, with sinus pain/pressure, cough 
productive of yellow sputum, teeth hurting, sore throat, 
sneezing, and rhinorrhea.  The Veteran denied fever, chills, 
headache, difficulty breathing, chest pain, abdominal pain, 
nausea and vomiting.  It was noted that he had a history of 
chronic sinus infections and that he reported having chronic 
sinus problems four or five times a year.  On examination, 
the Veteran was positive for maxillary and frontal sinus 
tenderness bilaterally, and the throat was pink and moist 
with cobblestoning and no exudates.  He was assessed as 
having acute on chronic sinusitis and prescribed Z-Pak.  

A month later in October 2006, the Veteran reported that he 
still had sinus problems after undergoing antibiotic 
treatment, with sinus pain/pressure, heavy drainage from 
sinuses, headache, low grade fever and chills, coughing, 
rhinorrhea, and sore throat.  He denied difficulty breathing, 
chest pain, abdominal pain, nausea, and vomiting.  He 
indicated he had been having sinus problems for over two 
years.  Findings on examination were similar to those from 
the previous month.  Laboratory results were unremarkable.  
The physician gave the assessment of chronic sinusitis and 
prescribed Cipro.  

In November 2006, the Veteran reported that he had another 
sinus infection.  He stated that he had been running a fever 
for the past two days, and had nasal congestion and sinus 
pressure.  The Veteran was referred for an ENT consultation.

The Veteran was seen for an otorhinolaryngology consultation 
in December 2006.  It was noted that the Veteran had been 
having problems since September.  The Veteran indicated that 
his ears felt stopped up and that he had pain over his face 
and eyes.  On examination, the tympanic membrane appeared 
normal, no congestion was seen in the nose, but lymphoid 
follicles were seen in the throat.  A CT scan revealed left 
maxillary sinus mucosal thickening with occlusion of the left 
osteomeatal unit and no air-fluid levels.  

In January 2007, an otolaryngology note showed that the 
Veteran had more symptoms of pressure on the right side of 
his face.  A CT revealed a polyp in the left osteomeatal 
complex.  The left middle turbinate appeared to be cellular.  
The physician gave the impression of chronic left maxillary 
sinusitis and indicated that the plan was to have a new 
window made to open the left antrum.  

At a February 2007 otorhinolaryngology consultation, the 
Veteran reported having had a "near constant sinus 
infection" for the last year, described as nasal congestion, 
facial pain, frontal headaches, yellow drainage mainly from 
the left, and crusting.  It was noted that the Veteran was 
taking ibuprofen for headaches.  On examination, tympanic 
membranes were normal bilaterally.  The nasal cavity had a 
large left turbinate and a relatively normal right turbinate.  
The septum was midline.  No polyps were seen on anterior 
rhinoscopy or on endoscopy.  The left inferior and middle 
turbinates were significantly larger then on right side on 
endoscopy, and the oral cavity/oropharynx was without masses 
or exudates.  There was cobblestoning of the posterior 
pharynx, and the neck was supple.  The Veteran was assessed 
as having left maxillary chronic sinusitis.  

In March 2007, the Veteran underwent functional endoscopic 
sinus surgery, left maxillary enterostomy.  

In April 2007, an ENT clinic note indicated that the Veteran 
continued to have pain following his left mucocele excision 
from the previous week.  A rhinoscopy revealed minimal crusts 
on the inferior turbinate and no puss or polyps.  The 
physician gave the assessment of status post left mucocele 
excision and noted that the Veteran was doing well.  A week 
later, the Veteran called stating that he was still having 
post-surgical problems.  He indicated that he was still 
having a bloody, mucous drainage despite using the saline and 
that the saline made the pain burn.  

In May 2007, the Veteran complained of having cold symptoms 
and pain in the left cheek area for over a month.  The 
Veteran reported having cough productive of sputum, runny 
nose, sinus pain/pressure, post nasal drainage, 
fatigue/weakness, sneezing, ear and tooth pain, and slight 
fever/chills, but no sore throat, or chest/nasal congestion.  
The assessment was upper respiratory infection/acute 
sinusitis/acute bronchitis.  

In June 2007, it was noted that the Veteran failed to appear 
for an ENT follow up appointment.  

The next record of VA medical treatment is in June 2008.  The 
Veteran complained of constant pain in his sinuses 
characterized as dull, throbbing pain.  He denied chest pain, 
palpitations, dyspnea and wheezing and reported some cough 
and drainage from the sinuses.  On examination, the tympanic 
membranes were intact, nares patent, sinuses non-tender to 
palpitation, mucous membranes moist with no thrush, pharynx 
pink without exudate, neck supple with no masses or bruits, 
and thyroid normal size and contour.  It was recommended that 
he continue his current treatment.  No antibiotic treatment 
was indicated.  The assessment was chronic sinusitis.  

Taking into account all of the relevant evidence of record, 
the Board finds that there is sufficient evidence to 
establish that the Veteran is entitled to an increased rating 
of 30 percent for his chronic sinusitis as of September 5, 
2006.  As previously noted, the criteria for a 30 percent 
evaluation can be satisfied by showing that the Veteran has 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 
6514.  VA treatment records reflect that in September 2006 
the Veteran complained of sinus pain/pressure, cough 
productive of yellow sputum, teeth hurting, and sore throat.  
The following month, the Veteran reported having sinus 
pain/pressure, heavy drainage from sinuses, headache, and 
sore throat.  In November 2006, he reported having a fever 
and sinus pressure.  In December 2006, the Veteran complained 
of pain over his face and eyes, and a CT scan showed left 
maxillary sinus mucosal thickening.  In January 2007, the 
Veteran complained of further symptoms of pressure on the 
right side of his face.  A month later, he reported having 
facial pain, frontal headaches, yellow drainage mainly from 
the left, and crusting.  In April 2007, after undergoing 
functional endoscopic sinus surgery, the Veteran complained 
of having continued pain.  A rhinoscopy revealed minimal 
crusts on the inferior turbinate.  A week later, the Veteran 
indicated that he continued to have post-surgical problems, 
including bloody, mucous drainage.  In May 2007, the Veteran 
reported having pain in the left cheek area, cough productive 
of sputum, sinus pain/pressure, post nasal drainage, and ear 
and tooth pain.  Affording the Veteran the benefit of the 
doubt, the Board finds that the aforementioned medical 
evidence represents more than six non-incapacitating episodes 
per year of sinusitis as demonstrated by headaches, sinus 
pain or pressure, and drainage, sputum or crusting.  As such, 
the Board concludes that, as of September 5, 2006, the 
Veteran's chronic sinusitis more nearly approximates the 
criteria for a higher rating of 30 percent.  

The Board has also considered a disability rating in excess 
of 30 percent.  However, the veteran's symptomatology as 
described in the evidence above does not meet the criteria 
for a 50 percent rating, which requires evidence of sinusitis 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6514.  The evidence does not demonstrate that 
the Veteran has sinusitis following radical surgery with 
chronic osteomyelitis.  While he is shown to have undergone 
two surgeries for his sinusitis, the Board is unable to 
determine from the record whether either of these surgeries 
was a "radical surgery."  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (The Board is prohibited from making 
conclusions based on its own medical judgment.).  
Nevertheless, there is no indication from the medical 
evidence that he has had osteomyelitis.  In addition, the 
evidence does not show that the Veteran has near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Although the Veteran has undergone two 
surgeries, the VA treatment records indicate some level of 
improvement in his sinusitis following the second surgery in 
March 2007.  Furthermore, while the Veteran was seen in June 
2008 with complaints of near constant pain in his sinuses, 
the Board notes that the Veteran had not presented for 
treatment for his sinusitis in the past year, since May 2007.  
In this regard, the evidence does not show that the Veteran's 
symptoms of sinusitis have been characterized by headaches, 
sinus pain and pressure, and purulent drainage, or crusting 
since the March 2007 surgery.  As such, the Board finds that 
the Veteran clearly does not meet the criteria for a 50 
percent disability rating under Diagnostic Code 6514.  A 
rating in excess of 30 percent is therefore not warranted.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the Veteran's earning capacity due to the disability at 
issue.  The Veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra- 
schedular consideration is not in order.  See Floyd v. Brown¸ 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. App. 337 
(1996).

In light of the foregoing, the Board concludes that an 
increased rating of 30 percent, but no higher, is warranted 
for the Veteran's chronic sinusitis as of September 5, 2006.  
The benefit-of-the-doubt rule has been applied in arriving at 
this decision.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55.




ORDER

A compensable rating of 10 percent, but no higher, for 
chronic sinusitis with a mucus retention cyst of the left 
maxillary sinus prior to September 5, 2006 is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.

A rating of 30 percent, but no higher, for chronic sinusitis 
with a mucus retention cyst of the left maxillary sinus as of 
September 5, 2006 is granted, subject to the laws and 
regulations controlling the award of monetary benefits..



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


